Case: 15-60072      Document: 00513603609         Page: 1    Date Filed: 07/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60072
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

TERRY WAYNE IRVING, also known as Sealed Defendant 1,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:04-CR-63-1


Before JOLLY, DAVIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Terry Wayne Irving appeals the revocation of his supervised release. He
was convicted of possession with intent to distribute cocaine base and
sentenced to 120 months of imprisonment and five years of supervised release.
His supervised release was revoked after the district court found that he
possessed controlled substances and failed to notify his probation officer of his
change of address, and he was sentenced to 51 months of imprisonment.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60072    Document: 00513603609      Page: 2   Date Filed: 07/21/2016


                                 No. 15-60072

      Irving contends that trial counsel was ineffective for failing to subpoena
witnesses to give testimony in his favor at his revocation hearing and challenge
the lack of fingerprint or related forensic evidence. We decline to review these
claims on direct appeal because the record is not sufficiently developed for us
to determine whether trial counsel was ineffective. See United States v. Isgar,
739 F.3d 829, 841 (5th Cir. 2014). This determination is without prejudice to
Irving’s ability to raise his claims in a 28 U.S.C. § 2255 motion.
      The judgment of the district court is AFFIRMED.




                                        2